DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amended claim(s) regarding “receiving, at the playback device, one or more first input parameters; transmitting, via the network interface and to one or more computer devices a request for a first version of a generative media content model; generating, via the playback device, first media content based at least in part on the one or more first input parameters, the generating comprising: accessing a library stored on the playback device including the received first plurality of pre-existing media segments part on the one or more input parameters” has been analyzed and rejected in light of new ground of rejections. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 5-9, 12-16, 19-20 is/are rejected under 35 U.S.C. 102 a (2) as being anticipated by Burmistrov (US 11, 482,238 B2).

1. (Currently Amended) A playback device comprising: one or more amplifiers configured to drive one or more audio transducers; one or more processors; a network interface and data storage having instructions thereon that, when executed by the one or more processors, cause the playback device to perform operations  (fig.1A-1B; col.4 line 27-35 & col.11 line 35-40)comprising: receiving, at the playback device, one or more first input parameters (fig.1 (136); col.5 line 10-35); transmitting, via the network interface and to one or more computer devices a request for a first version of a generative media content model (fig.1 (106);  col.3 line 50-67; col.5 line 10-35); receiving, via the network interface, a first generative media content and a first of a plurality of pre-existing media segments (col.6 line 20-50); generating, via the playback device, first media content based at least in part on the one or more first input parameters, the generating comprising: accessing a library stored on the playback device including the received first plurality of pre-existing media segments (col.6 line 10-50); and arranging a first selection of pre-existing media segments from the library for playback according to the first generative media content model and based at least in part on the one or more input parameters; and playing back, via the one or more amplifiers, the first generated media content (fig.1 (150); col.5 line 50-67; col.6 line 1-10; col.8 line 20-50/sound enhancement based on pre-existing media which may be stored in library) .  


2. (Currently Amended) The playback device of claim 1, wherein the operations further comprise: after beginning playback of the first media content, receiving, at the playback device, one or more second input parameters different from the first; based at least in part on the one or more second input parameters , transmitting via the network interface and to the one or more remote computing devices, a request for second version of the generative media content model,  via the network interface receiving, a second generative media content model generating, via the playback device, second media content based at least in part on the one or more second input parameters, the second media content different from the first, the generating comprising: accessing the library; and arranging a second selection of pre-existing media segments from the library for playback according to the generative media content model and based at least in part on the one or more second input parameters; and playing back, via the one or more amplifiers, the second generated media content (col.5 line 40-67 & col.6 line 5-50/real time sound enhancement based on sound receiving eye sensor gazing).  

5. (Original) The playback device of claim 1, wherein the first generated media content and the second generated media content each comprises novel media content (col.5 line 50-65).  

6. (Currently Amended) The playback device of claim 1, further comprising: receiving, via network interface, additional pre-existing media segments; and updating the library to include at least the additional pre-existing media segments (col.5 line 40-67; col.6 line 5-50).  

7. (Original) The playback device of claim 1, wherein the first and second input parameters comprise one or more of: physiological sensor data; networked device sensor data; environmental data; playback device capability data; playback device state; or user data (col.5 line 10-35).  

8. (Currently Amended) A method comprising: receiving, at a playback device, one or more first input parameters (fig.1 (136); col.5 line 10-35); transmitting via a network interface of the playback device and to one or  more computing devices, a request for a first version of a generative media content model (fig.1 (106);  col.3 line 50-67; col.5 line 10-35); receiving, via the network interface, a first generative media content and a first plurality of pre-existing media segments (col.6 line 20-50);  generating, via the playback device, first media content based at least in part on the one or more first input parameters, the generating comprising: accessing a library stored on the playback device including plurality of pre-existing media segments (col.6 line 10-50); and arranging a first selection of pre-existing media segments from the library for playback according to the first generative media content model and based at least in part on the one or more input parameters; and playing back, via the playback device, the first generated media content(fig.1 (150); col.5 line 50-67; col.6 line 1-10; col.8 line 20-50/sound enhancement based on pre-existing media which may be stored in library) .    

9. (Currently Amended) The method of claim 8, further comprising: after beginning playback of the first media content; receiving, at the playback device, one or more second input parameters different from the first; based at least in part on the one or more second input parameters, transmitting via the network interface and to the one or more remote computing devices, a request for second version of the generative media content model; , receiving via the network interface receiving, a second generative media content model and a second plurality of pre-existing media segments;  generating, via the playback device, second media content based at least in part on the one or more second input parameters, the second media content different from the first, the generating comprising: accessing the library; and arranging a second selection of pre-existing media segments from the library for playback according to the second generative media content model and based at least in part on the one or more second input parameters; and playing back, via the playback device, the second generated media content(col.5 line 40-67 & col.6 line 5-50/real time sound enhancement based on sound receiving eye sensor gazing).    

12. (Original) The method of claim 8, wherein the first generated media content and the second generated media content each comprises novel media content(col.5 line 50-65).   

13. (Currently Amended) The method of claim 8, further comprising: receiving, via network interface, additional pre-existing media segments; and updating the library to include at least the additional pre-existing media segments (col.5 line 40-67; col.6 line 5-50).  
  

14. (Original) The method of claim 8, wherein the first and second input parameters comprise one or more of: physiological sensor data; networked device sensor data; environmental data; playback device capability data; playback device state; or user data (col.5 line 10-35).    

15. (Currently Amended) A tangible, non-transitory, computer-readable media storing instructions that, when executed by one or more processors of a playback device, cause the playback device to perform operations comprising: receiving, at the playback device, one or more first input parameters (fig.1 (136); col.5 line 10-35); transmitting  via a network interface of the playback device and to one or more remote computing devices, a request for a first version of a generative media content model (fig.1 (106);  col.3 line 50-67; col.5 line 10-35);  receiving via the network interface, a first generative media content and a first plurality of pre-existing media segments; generating, via the playback device, first media content based at least in part on the one or more first input parameters, the generating comprising: accessing a library stored on the playback device including the received first plurality of pre-existing media segments (col.6 line 10-50); and arranging a first selection of pre-existing media segments from the library for playback according to the first generative media content model and based at least in part on the one or more input parameters; and playing back, via the playback device, the first generated media content (fig.1 (150); col.5 line 50-67; col.6 line 1-10; col.8 line 20-50/sound enhancement based on pre-existing media which may be stored in library) . 

16. (Currently Amended) The computer-readable media of claim 15, wherein the operations further comprise: after beginning playback of the first media content, receiving, at the playback device, one or more second input parameters different from the first; ..based at least in part on the one or more second input parameters, transmitting via the network interface and to the one or more remote computing devices, a request for second version of the generative media content model; receiving via the network interface receiving, a second generative media content model and a second plurality of pre-existing media content;  generating, via the playback device, second media content based at least in part on the one or more second input parameters, the second media content different from the first, the generating comprising: accessing the library; and arranging a second selection of pre-existing media segments from the library for playback according to the second generative media content model and based at least in part on the one or more second input parameters; and playing back, via the one or more amplifiers, the second generated media content (col.5 line 40-67 & col.6 line 5-50/real time sound enhancement based on sound receiving eye sensor gazing).    

19. (Original) The computer-readable media of claim 15, wherein the first generated media content and the second generated media content each comprises novel media content (col.5 line 50-65). 
  
20. (Currently Amended) The computer-readable media of claim 15, further comprising: receiving, via network interface, additional pre-existing media segments; and updating the library to include at least the additional pre-existing media segments (col.5 line 40-67; col.6 line 5-50).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4, 11, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burmistrov (US 11, 482,238 B2) and Sun et al. (US 10,334,384 B2).

4. (Original) The playback device of claim 1, but the prior art never specify as wherein arranging the first selection of pre-existing media segments from the library for playback comprises arranging two or more of the pre-existing media segments in at least partially temporally overlapping manner.  

	But the art disclose of the concept of implementing temporally overlapping manner including arranging media segments for playback comprises arranging two or more of the pre-existing media segments in at least partially temporally overlapping manner (col.13 line 30-40). Thus, one of the ordinary skills in the art could have modified the various audio segments ty adding such arranging media segments for playback comprises arranging two or more of the pre-existing media segments in at least partially temporally overlapping manner so as to merged the audio signals for reducing playing timing and less computation overhead. 

Claim(s) 11, 18 which cite in substance the similar language as in claim(s) 4 have been analyzed and rejected accordingly. 



Claim(s) 3-4, 10-11, 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burmistrov (US 11, 482,238 B2) and Deruty (US 11,212,632 B2).

3. (Original) The playback device of claim 1, although lacking is wherein arranging the first selection of pre-existing media segments from the library for playback comprises arranging two or more of the pre-existing media segments in an at least partially temporally offset manner.  

	But it shall be noted the newly found art as in Deruty disclose of such arranging the first selection of media segments for playback comprises arranging two or more of the media segments in an at least partially temporally offset manner (fig.1; abstract; col.2 line 30-60). However, one of the ordinary skills in the art could have modified the prior art by adding such noted arranging the first selection of media segments for playback comprises arranging two or more of the media segments in an at least partially temporally offset manner so as to provide the proper spatial effect .

Claim(s) 10, 17 which cite in substance the similar language as in claim(s) 3 have been analyzed and rejected accordingly. 

4. (Original) The playback device of claim 1, but the prior art never specify as wherein arranging the first selection of pre-existing media segments from the library for playback comprises arranging two or more of the pre-existing media segments in at least partially temporally overlapping manner.  

	But the art disclose of the concept of implementing temporally overlapping manner including arranging media segments for playback comprises arranging two or more of the pre-existing media segments in at least partially temporally overlapping manner (fig.1; col.2 line 30-60). Thus, one of the ordinary skills in the art could have modified the various audio segments ty adding such arranging media segments for playback comprises arranging two or more of the pre-existing media segments in at least partially temporally overlapping manner so as to provide proper spatial effect for merged signals. 

Claim(s) 11, 18 which cite in substance the similar language as in claim(s) 4 have been analyzed and rejected accordingly. 

  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DISLER PAUL whose telephone number is (571)270-1187. The examiner can normally be reached 9:00-6:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chin, Vivian can be reached on (571) 272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DISLER PAUL/Primary Examiner, Art Unit 2654